DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Response to Arguments
 	Applicant’s arguments filed 03/01/2021 with respect to claim(s) 1, 12, and 19 have been considered but are moot in view of the new ground(s) of rejection. 	Applicant’s argument:	On pgs. 6-7, Applicant submits that claims 1, 12, and 19 are amended with limitations of cancelled claims 2, 5, 6, and 9. Therefore, the 102 rejection for claims 1, 12, and 19 should be withdrawn.	Examiner’s response:	Examiner agrees. Therefore, the 102 rejection for claims 1, 12, and 19 is withdrawn.	Applicant’s argument:	On pg. 8, Applicant submits that previously cited references Wang, Luo, and He do not disclose Examiner’s response:	Examiner agrees. However, a new 103 rejection for claims 1, 12, and 19 is made in view of previously cited reference Wang and new reference Kim et al. (US 2018/0338319 A1).

Claim Objections
 	Claim(s) 12 and 19 is/are objected to because of the following informalities:  
Claim 12 recites “the scrambling information is a group-specific sequence” but it should be “the descrambling information is a group-specific sequence”.
Claim 19 recites “a second UE” two times. The second occurrence should be “[[a]] the second UE”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Claims 1 and 12 recite the limitation "one of identification information of the group and identification information of the UE".  The claims are indefinite because it is not clear if “the UE” is the UE” can be the first UE, the second UE, or both. Based on system claim 19, it appears “the UE” was meant to be the first UE. To continue with the examination, the examiner interprets “the UE” of claims 1 and 12 to be the first UE.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim(s) 1, 3-4, 12, and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0338319 A1) in view of Wang et al. (US 2016/0345375 A1).

Regarding claim 1, Kim discloses A first user equipment (UE) (Fig. 22: D2D transmission UE. Fig. 48: UE 4820), comprising: 
a memory that stores a plurality of instructions (Fig. 48, [1205]-[1206]: memory 4822 stores various information); and 
a processor coupled to the memory and configured to execute the instructions (Fig. 48, [1205]-[1206]: processor 4821 uses the various information)
to transmit control information to a second UE, wherein the control information comprises: indication information indicating whether a message is an intra-group message or a non-intra group message, and one of identification information of the group and identification information of the UE (Fig. 22, [0483]: D2D transmission UE (=first UE) sends SA transmission to D2D reception UE (=second UE), where SA is D2D control information and includes resource allocation information for transmission and reception of D2D data. [0476]-[0479]: resource allocation may also be for D2D discovery for a certain UE group or all UEs. [0382], [0399], [0404]-[0406]: D2D control information includes indication for scrambling parameters (=indication information) applied on D2D data and/or D2D discovery message (=message), i.e., D2D data/and or D2D discovery message with UE-specific scrambling information (=non-intra group message) or D2D data/and or D2D discovery message with UE group-specific scrambling information (=intra-group message). [0383]: D2D control information further includes Tx UE ID (=identification information of the UE)); and
to scramble data information of the message by using scrambling information, the scrambling information is the identification information contained in the control information ([0382], [0399], [0404]-[0406]: apply scrambling parameters (=scrambling information), i.e., UE-specific scrambling information or UE group-specific scrambling information, to D2D data and/or D2D discovery message. [0395]: UE-specific information may be UE ID. [0383]: D2D control information includes Tx UE ID); and
to transmit the scrambled data information to a second UE ([0382], [0399]: D2D data and/or D2D discovery signal are scrambled with scrambling parameter and are transmitted to a UE). 
Kim does not explicitly disclose, but Wang discloses apply scrambling parameters to D2D data and/or D2D discovery message according to whether the message is the intra-group message or the non-intra-group message (Fig. 1: steps 110-120. [0106]-[0107], [0109], [0112], [0115]: first UE scrambles a discovery signal (=data information) carried in the to-be-sent bit (=message) according scrambling code parameter (=scrambling information), where the first UE determines the value of the scrambling code parameter based on whether the UE wants to be discovered by as many UEs as possible or by only UEs in a same group. Therefore, the first UE scrambles the discovery signal carried in the to-be-sent bit with the specific scrambling code parameter (=intra-group message) or scrambles the discovery signal carried in the to-be-sent bit with the common scrambling parameter (=non-intra group message)), and 
the scrambling information is the identification information … or is a scrambling sequence generated according to the identification information, when the message is the non-intra-group message ([0116], [0119]: the value of the scrambling code parameter (=scrambling information) is a common scrambling code parameter which is determined based on a cluster identifier of a D2D cluster (=identification information of the group) of the first UE. [0110]-[0111], [0115]: common scrambling code parameter is used in a discovery signal of the to-be-sent bit to discover as many UEs as possible (=non-intra-group message). [0114], [0139]-[0140]: scrambling code parameter (=scrambling information) is used to determine a scrambling code initial value to generate a scrambling code sequence. [0119]: common scrambling code parameter is determined based on cluster identifier of a D2D cluster (=identification information of the group) of the first UE) and 
the scrambling information is a group-specific sequence when the message is the intra-group message ([0114]-[0115]: scrambling code parameter includes a value to generate a scrambling code sequence, where the scrambling code parameter is used for the to-be-sent bit carrying a discovery signal used for only UEs in a same group (=intra-group message)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D transmission UE when applying scrambling parameters, as taught by Kim, to scramble the discovery signal carried in the to-be-sent bit 
Doing so improves feasibility of D2D communication and improves user experience (Wang: abstract).

Regarding claim 3, Kim in view of Wang discloses all features of claim 1 as outlined above. 
Kim further discloses wherein the control information is transmitted via a control channel, or is transmitted via a synchronization signal and/or a broadcast channel ([0376]: D2D control information is sent over a PSCCH).

Regarding claim 4, Kim in view of Wang discloses all features of claim 1 as outlined above. 
Kim further discloses wherein the data information is transmitted via a data channel or a discovery channel ([0377]: D2D data is transmitted on PSSCH. [0327]: D2D discovery message is transmitted on PSDCH).

Regarding claim 12, Kim discloses A second user equipment (UE) (Fig. 22: D2D reception UE. Fig. 48: UE 4820), comprising:
a memory that stores a plurality of instructions (Fig. 48, [1205]-[1206]: memory 4822 stores various information); and
a processor coupled to the memory and configured to execute the instructions (Fig. 48, [1205]-[1206]: processor 4821 uses the various information)
to receive control information transmitted by a first UE, wherein the control information comprises: indication information indicating whether a message is an intra-group message or a non-intra group message, and one of identification information of the group and identification information of the UE (Fig. 22, [0483]: D2D transmission UE (=first UE) sends SA transmission to D2D reception UE (=second UE), where SA is D2D control information and includes resource allocation information for transmission and reception of D2D data. [0476]-[0479]: resource allocation may also be for D2D discovery for a certain UE group or all UEs. [0382], [0399], [0404]-[0406]: D2D control information includes indication for scrambling parameters (=indication information) applied on D2D data and/or D2D discovery message (=message), i.e., D2D data/and or D2D discovery message with UE-specific scrambling information (=non-intra group message) or D2D data/and or D2D discovery message with UE group-specific scrambling information (=intra-group message). [0383]: D2D control information further includes Tx UE ID (=identification information of the UE));
to descramble data information of the message transmitted by the first UE by using descrambling information according to whether the message is the intra-group message or the non-intra-group message, the descrambling information is the identification information contained in the control information ([0382], [0399]-[0400], [0404]-[0406]: apply scrambling parameters (=descrambling information) to decode, i.e., UE-specific scrambling information when the D2D data and/or D2D discovery message is not a group message or UE group-specific scrambling information when the D2D data and/or D2D discovery message is a group message. [0395]: UE-specific information may be UE ID. [0383]: D2D control information includes Tx UE ID); and
to obtain the data information of the message in case of successful descrambling ([0382], [0399]: D2D data and/or D2D discovery signal are scrambled with scrambling parameter and are .
Kim does not disclose, but Wang discloses the descrambling information is the identification information … or is a descrambling sequence generated according to the identification information, when the message is the non-intra-group message ([0176]-[0177], [0180]: the value of the scrambling code parameter (=descrambling information) is a common scrambling code parameter which is determined based on a cluster identifier of a D2D cluster (=identification information of the group) of the first UE. [0110]-[0111], [0115]: common scrambling code parameter is used in a discovery signal of the received bit to discover as many UEs as possible (=non-intra-group message). [0201]-[0202]: scrambling code parameter (=descrambling information) is used to determine a scrambling code initial value to generate a scrambling code sequence for descrambling. [0191]: common scrambling code parameter is determined based on cluster identifier of a D2D cluster (=identification information of the group) of the first UE) and 
the scrambling information is a group-specific sequence when the message is the intra-group message ([0201]-[0202]: the scrambling code parameter is used to determine a scrambling code initial value to generate a scrambling code sequence. [0114]-[0115]: scrambling code parameter is used for the to-be-sent bit carrying a discovery signal used for only UEs in a same group (=intra-group message)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D reception UE when applying scrambling parameters to decode, as taught by Kim, to scramble the discovery signal carried in the received bit according to a value of the scrambling code parameter based on whether the UE wants to be discovered by as many UEs as possible or by only UEs in a same group, where the scrambling code parameter is a common scrambling code parameter determined based on a cluster identifier of a 
Doing so improves feasibility of D2D communication and improves user experience (Wang: abstract).

Regarding claim 19, Kim discloses A communication system (Fig. 22), comprising:
a first user equipment (UE) (Fig. 22: D2D transmission UE) configured 
to transmit control information to a second UE, wherein the control information comprises: indication information indicating whether a message is an intra-group message or a non-intra-group message, and one of identification information of the group and identification information of the first UE (Fig. 22, [0483]: D2D transmission UE (=first UE) sends SA transmission to D2D reception UE (=second UE), where SA is D2D control information and includes resource allocation information for transmission and reception of D2D data. [0476]-[0479]: resource allocation may also be for D2D discovery for a certain UE group or all UEs. [0382], [0399], [0404]-[0406]: D2D control information includes indication for scrambling parameters (=indication information) applied on D2D data and/or D2D discovery message (=message), i.e., D2D data/and or D2D discovery message with UE-specific scrambling information (=non-intra group message) or D2D data/and or D2D discovery message with UE group-specific scrambling information (=intra-group message). [0383]: D2D control information further includes Tx UE ID (=identification information of the UE)), and
to scramble data information of the message by using scrambling information ([0382], [0399], [0404]-[0406]: apply scrambling parameters (=scrambling information), i.e., UE-specific scrambling information or UE group-specific scrambling information, to D2D data and/or D2D , and transmit the scrambled data information ([0382], [0399]: D2D data and/or D2D discovery signal are scrambled with scrambling parameter and are transmitted to a UE), the scrambling information is the identification information contained in the control information ([0395]: UE-specific information may be UE ID. [0383]: D2D control information includes Tx UE ID); and
a second UE (Fig. 22: D2D reception UE) configured to descramble data information of the message transmitted by the first UE by using descrambling information according to whether the message is the intra-group message or the non-intra-group message ([0382], [0399]-[0400], [0404]-[0406]: apply scrambling parameters (=descrambling information) to decode, i.e., UE-specific scrambling information when the D2D data and/or D2D discovery message is not a group message or UE group-specific scrambling information when the D2D data and/or D2D discovery message is a group message), and 
obtain the data information of the message in case of successful descrambling ([0382], [0399]: D2D data and/or D2D discovery signal are scrambled with scrambling parameter and are transmitted to a UE. [0406]: D2D data can be obtained when D2D control information are successfully decoded).
Kim does not disclose, but Wang discloses apply scrambling parameters to D2D data and/or D2D discovery message according to whether the message is the intra-group message or the non-intra-group message (Fig. 1: steps 110-120. [0106]-[0107], [0109], [0112], [0115]: first UE scrambles a discovery signal (=data information) carried in the to-be-sent bit (=message) according to a value of the scrambling code parameter (=scrambling information), where the first UE determines the value of the scrambling code parameter based on whether the UE wants to be discovered by as many UEs as possible or by only UEs in a same group. Therefore, the first UE scrambles the discovery signal carried in the to-be-sent bit with the specific scrambling code parameter (=intra-group message) or discovery signal carried in the to-be-sent bit with the common scrambling parameter (=non-intra group message)), and
the scrambling information is the identification information … or is a scrambling sequence generated according to the identification information, when the message is the non-intra-group message ([0116], [0119]: the value of the scrambling code parameter (=scrambling information) is a common scrambling code parameter which is determined based on a cluster identifier of a D2D cluster (=identification information of the group) of the first UE. [0110]-[0111], [0115]: common scrambling code parameter is used in a discovery signal of the to-be-sent bit to discover as many UEs as possible (=non-intra-group message). [0114], [0139]-[0140]: scrambling code parameter (=scrambling information) is used to determine a scrambling code initial value to generate a scrambling code sequence. [0119]: common scrambling code parameter is determined based on cluster identifier of a D2D cluster (=identification information of the group) of the first UE) and 
the scrambling information is a group-specific sequence when the message is the intra-group message ([0114]-[0115]: scrambling code parameter includes a value to generate a scrambling code sequence, where the scrambling code parameter is used for the to-be-sent bit carrying a discovery signal used for only UEs in a same group (=intra-group message)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D transmission UE when applying scrambling parameters, as taught by Kim, to scramble the discovery signal carried in the to-be-sent bit according to a value of the scrambling code parameter based on whether the UE wants to be discovered by as many UEs as possible or by only UEs in a same group, where the scrambling code parameter is a common scrambling code parameter determined based on a cluster identifier of a D2D cluster and used in a discovery signal to be discovered by as many UEs as possible or the 
Doing so improves feasibility of D2D communication and improves user experience (Wang: abstract).

Regarding claim 20, Kim in view of Wang discloses all features of claim 19 as outlined above. 
Kim further discloses wherein the communication system further comprises:
a base station configured to provide communication services to the first UE and/or the second UE (Fig. 22: eNB sends SG transmission to D2D transmission UE).
Kim does not disclose, but Wang discloses wherein the scrambling information is a scrambling sequence or a scrambling ID, and/or, the descrambling information is a descrambling sequence or a descrambling ID ([0114], [0139]-[0140]: scrambling code parameter (=scrambling information) is used to determine a scrambling code initial value to generate a scrambling code sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D transmission UE when applying scrambling parameters, as taught by Kim, to use scrambling code parameter including a value to generate a scrambling code sequence used for a discovery signal to be discovered by only UEs in a same group, as taught by Wang.
Doing so improves feasibility of D2D communication and improves user experience (Wang: abstract).

	Claim(s) 7-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0338319 A1) in view of Wang et al. (US 2016/0345375 A1) and Ro et al. (US 2014/0233475 A1).

Regarding claim 7, Kim in view of Wang discloses all features of claim 1 as outlined above. 
However, Kim in view of Wang does not disclose, but Ro discloses wherein the scrambling information is a predetermined scrambling sequence, when the non-intra-group message is a group discovery message or when the control information contains no identification information ([0113]: transmission device broadcasts discovery signal to surrounding devices (=group discovery message) regardless of whether they are in a group or not (=non-intra-group message) and includes its own identifier or a value preset for scrambling sequence initialization (=predetermined scrambling sequence). See [0201] where the UE may use group identifier when needed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D transmission UE, as taught by Kim, to include a value preset for scrambling sequence initialization for a discovery signal for surrounding devices, as taught by Ro.
Doing so allows the transmission device to acquire information of another terminal and use its own identifier, the identifier of the reception device, and acquired preconfigured value to generate a scrambling sequence (Ro: Fig. 4 and [0113]-[0119]).

Regarding claim 8, Kim in view of Wang discloses all features of claim 1 as outlined above. 
Kim does not disclose, but Wang discloses wherein the group-specific sequence is generated by the first UE ([0114], [0140]: scrambling code parameter includes a value to generate a scrambling code sequence. [0115]: the discovery signal of the to-be-sent bit is scrambled with a specific scrambling code parameter to discover only UEs in a same group (=intra-group message). Note: scrambling code sequence generated by the specific scrambling code parameter =to group-specific sequence).

Doing so improves feasibility of D2D communication and improves user experience (Wang: abstract).
Kim in view of Wang does not disclose, but Ro discloses reported to a base station, or is generated or preconfigured by the base station for the group based on report information of the first UE ([0114]: the transmission device may send the base station the information on its identifier and a preconfigured value. [0113]: information includes its identifier or a value preset for scrambling sequence initialization).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D transmission UE when applying scrambling parameters, as taught by Kim, to use scrambling code parameter including a value to generate a scrambling code sequence used for a discovery signal to be discovered by only UEs in a same group, as taught by Wang, and to send this information to the base station, as taught by Ro.
Doing so provides a designer’s choice to include this step based on certain implementation (Ro: [0114]), i.e., the base station may send the configuration information, such as the identifier of the transmission device, for use in D2D communication scramble sequence initialization to nearby terminals (Ro: Fig. 5-6 and [0140]-[0144]).

Regarding claim 16, Kim in view of Wang discloses all features of claim 12 as outlined above. 
wherein the descrambling information is a predetermined descrambling sequence, when the non-intra-group message is a group discovery message or when the control information contains no identification information ([0113]: transmission device broadcasts discovery signal to surrounding devices (=group discovery message) and includes its own identifier or a value preset for scrambling sequence initialization (=predetermined scrambling sequence). [0130]-[0131]: reception device performs scrambling sequence initialization based on information acquired in discovery process and uses a function of at least one of its own identifier and preconfigured value (=predetermined descrambling sequence)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D reception UE, as taught by Wang, to use a function of a value preset for descrambling sequence initialization for a discovery signal for surrounding devices, as taught by Ro.
Doing so allows the reception device to acquire information of another terminal and use its own identifier, the identifier of the transmission device, and acquired preconfigured value to generate a descrambling sequence (Ro: Fig. 5 and [0136]-[0138]).

	Claim(s) 10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0338319 A1) in view of Wang et al. (US 2016/0345375 A1) and Chen et al. (US 2018/0160347 A1).

Regarding claim 10, Kim in view of Wang discloses all features of claim 1 as outlined above. 
Kim in view of Wang does not disclose, but Chen discloses wherein the non-intra-group message is a group discovery message ([0092]-[0093]: device A broadcasts a discovery frame (=non-intra-group message). Device A is in a service group G with devices B-C. Device D receives the discovery frame and requests to join the group (=group discovery message). Note: discovery frame is equated to non-intra-group message because it is broadcasted and not directed to a specific UE in the same group which is similar to Wang’s open discovery scenario. The discovery frame is also equated to group discovery message because device D finds out that the service group already exists based on the discovery frame), the second UE is a UE out of the group ([0093]: device D is not part of service group G), and the processor is further configured to execute the instructions 
to receive a join request message, which is transmitted by the second UE and requests to join in a first group to which the group discovery message corresponds ([0092]-[0093]: device A sends discovery frame. Device A is in the service group G (=first group) with devices B-C. Device D receives the discovery frame and knows service group G exists and sends to device A a request to join service group G to which the received discovery frame from device A corresponds); and
to determine whether to allow the second UE or a second group to which the second UE corresponds to join in the first group, according to the join request message ([0093]: device A responds to the request message for joining the service group G and adds a response message allowing to join the service group G).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D transmission UE, as taught by Kim, to broadcast a discovery frame and receive a request to join a service group from a device not part of the service group and sending a response message allowing to join the service group, as taught by Chen.
Doing so provides a service group that continuously send service information of the service group so that other devices may want to request to join the existing service group after discovery (Chen: [0092]).


Kim in view of Wang does not disclose, but Chen discloses wherein the non-intra-group message is a group discovery message ([0092]-[0093]: device A broadcasts a discovery frame (=non-intra-group message). Device A is in a service group with devices B-C. Device D receives the discovery frame and requests to join the group (=group discovery message). Note: discovery frame is equated to non-intra-group message because it is broadcasted and not directed to a specific UE in the same group which is similar to Wang’s open discovery scenario. The discovery frame is also equated to group discovery message because device D finds out that the service group already exists based on the discovery frame), the second UE is a UE out of the group ([0093]: device D is not part of service group G), and the processor is further configured to execute the instructions to 
to determine whether the second UE or a second group to which the second UE corresponds is capable of joining in a first group to which the group discovery message corresponds according to the group discovery message ([0092]-[0093]: device D knows service group G (=first group) exists based on the corresponding service discovery broadcasted by device A);
to transmit a join request message for requesting to join in the first group to the UE that is transmitting the group discovery message ([0093]: device D sends to device A a request to join service group G. Device A receives the request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D reception UE, as taught by Kim, to be a device not part of the service group but knowing the existence of the service group based on a broadcasted service discovery and sending a request to join the service group, as taught by Chen.
Doing so provides a service group that continuously send service information of the service group so that other devices may want to request to join the existing service group after discovery (Chen: [0092]).

Regarding claim 18, Kim in view of Wang and Chen discloses all features of claim 17 as outlined above. 
Kim in view of Wang does not disclose, but Chen further discloses to select a group for joining from one or more first groups that is allowed for joining ([0093]: device D receives a response for joining the service group G).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D reception UE, as taught by Wang, to be a device not part of the service group but knowing the existence of the service group based on a service discovery, sending a request to join the service group, and receiving a response for joining the service group, as taught by Chen.
Doing so provides a service group that continuously send service information of the service group so that other devices may want to request to join the existing service group after discovery (Chen: [0092]).

	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0338319 A1) in view of Wang et al. (US 2016/0345375 A1), Chen et al. (US 2018/0160347 A1), and Sung et al. (US 2011/0149859 A1).

Regarding claim 11, Kim in view of Wang and Chen discloses all features of claim 10 as outlined above. 
Kim in view of Wang does not disclose, but Chen further discloses to report related information when the joining is allowed ([0093]: device A responds to the request message for joining the adds a response message (=related information) for joining the service group (=when the joining is allowed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D transmission UE, as taught by Kim, to add a response message for joining the service group, as taught by Chen.
Doing so provides a service group that continuously send service information of the service group so that other devices may want to request to join the existing service group after discovery (Chen: [0092]).
However, Kim in view of Wang and Chen does not disclose to report the response message (=related information) to a base station for joining the service group (=when the joining is allowed), to enable the base station to transmit a group-specific sequence of the first group to the second UE.
Sung discloses to enable the base station to transmit a group-specific sequence of the first group to the second UE (Fig. 6: steps S126-S132, [0112]-[0117]: terminal coupler 200 sends a group join request to the third terminal. The third terminal sends the traffic connection request to the base station including GCID and BCID information. Upon receiving the request, the base station transmits a traffic connection response including GID and TCID information to the third terminal. The third terminal forwards the response message including the assigned GID information (GCID) (=group-specific sequence) from the base station to the terminal coupler. [0086]: GID/GCID is a group identifier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D transmission UE, as taught by Kim, to receive from a device not part of the service group a request to join the service group and adding a response message for joining the service group, as taught by Chen, and before sending the response 
Doing so allows the third terminal to respond to the device requesting to join the group with an assigned GID (GCID) from the base station allowing the device to use the assigned information for communication (Sung: [0118]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478      

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478